PER CURIAM.
Appellee in his motion for rehearing calls to our attention that while our opinion held that the claim for damages was not made out and did not so hold as to the claim for maintenance and cure, the order entered by us was a general judgment, reversing not only as to the award of damages but also as to that for maintenance and cure. Urging that it was error not to affirm the judgment as a whole, he insists that in any event it should have been affirmed as to the recovery for maintenance and cure.
While we cannot agree with appellee that the judgment should have been affirmed throughout, we do agree with him that the recovery for maintenance and cure should be affirmed. The motion for rehearing is therefore granted to that extent and the order heretofore entered reversing the judgment of the District Court is modified so as to order the affirmance of the judgment as to the allowance of maintenance and cure and to limit its reversal to the award of damages.